Title: Benjamin Vaughan to William Temple Franklin, 5 March 1783
From: Vaughan, Benjamin
To: Franklin, William Temple


My dear sir,London, March 5th:, 1783.
Mrs: Vaughan has ordered your glasses, and we will engage Major White or some earlier passenger, to take care of them as far as Calais. Major White has for some time past had your damping cases from Woodmason, and other articles; so that no censure will fix upon myself for delay. The gout has lately seized him, but I think he will soon be getting abroad again; but perhaps not to embark for Calais, as I conceive the provisional act respecting the American trade will offer him business enough here on the spot.

You have seen the hurly burly of ministers. I am very glad to find Lord Shelburne has been composed when I have seen him, as to every possible species of event, as he knows his reputation is safe;—and what else is there he has to care for, besides his reputation?— I am in great hopes, that whoever is minister, and however the peace may have been abused, that not only the terms but the principles of it will be abided by; so much is the benefit resulting from a liberal man’s conversation with a certain personage, and a daring manly conduct respecting the public.— If you ask what has been the occasion of this political bustle, I will tell you a part of it. Too many of the great stood excluded from ministry; this occasioned faction without, and opinion of infirmity within; which made real infirmity, because those who were within, looked for change & made friends without. The peace was made the handle; because that opportunity missed, the occasions of routing out a ministry became less certain and frequent. Sensible men seem to have little objection to the peace, though it has never yet been sensibly explained. The only articles they touch upon, are in the American treaty; namely the Refugees before all the rest, and the back lands, as being given, together with the fishery, without a compensation.— You certainly by making so hard a peace, have lost the man who had most boldness, most system, and most regard of future times in him. I hope he will leave some traces of his policy & character behind him, that we may less miss him.— I am pleased at one thing, which is, that he appears to fill every gazette with marks of attention to his friends. He does not seem to me to think that he has owed much to the Governor, your father, as the Refugees were made the Mill Stone to sink him. He desired something to be proposed by our family for their interest and consulted Mr Manning; but they declined the offer of several West India places, my father having but one view for his family, North America, (whither he will set sail in all next month, or the month of May, his houshold furniture, books &c being all packed up & ready for shipping, & his house in the country offered to any one who will take it.)
I must not forget to tell you, that one objection made to the minister is, that he attempted to govern the country like Mr Pitt. Be it so, and will it not then help to explain who made the American treaty, as now concluded, upon the principles on which we know it was concluded?— On that ground it becomes you all to do this person justice; for there is no one who is not shocked at him for the supposed dereliction of the refugees. I should be hurt among the rest, provided I thought the refugee article really waste paper.— On the other hand, if you on your side, wish to regain every Englishman, you cannot find a surer basis on which to build a family reconciliation & solid RESPECT, than by behaving handsomely to the better behaved & more innocent people among the refugees.
I have not much to say for the times; but I assure you that many Englishmen are as much shocked with them, as you Americans can be. The greater part of the Rockinghams are warm & weak men, who all hang together; & of course they make very proper materials for knaves to work upon, and knaves have not been wanting, that were both noisy & needy. Hence at one moment they abuse a man for not conceding to America & at another moment for conceding; at one moment they charge him with meaning to join Lord North, & the next moment join him themselves; at one moment they say no peace can be too bad, because they conjecture that the minister meant war, but when they find he accomplishes peace, then they call a very decent & assuredly a very wise peace, an execrable one; at one moment they are all for reform, because it is popular, & at the next moment they object to a retrenching custom-house bill as changing the commercial policy of the land, only because the minister proposes it. If they have the proposing however of things themselves, they may then no longer impede the public good; but while they remain an opposition, if we have a good minister, they must necessarily be an absurd peevish & hateful opposition.
I am, my dear sir, yours ever most faithfully & affecty
Benjn Vaughan
 
Endorsed: B. Vaughan 5th March 1783
